DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 17, 19-20 and 22 are examined herein.

Election/Restrictions
In the Office Action, of 7/21/2021, claims 1-16 were noted as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I-II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021 wherein Group III (claims 17-22) were elected for examination.

Claim Objections
1. All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). In this case the claims were amended to recite the following run on phrase with no indents: “… ; and 
(h) beverages have a food code with a first digit of 9 and a second digit of 2 or 3 and are 0.5-5.0% by wet weight, and determining the presence or absence of a difference in the subject after administering the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement, wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject, and wherein the difference is measured as a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function and/or a change in metabolism”.
One example of proper indentations, is shown as follows:
… ; and 
(h) beverages have a food code with a first digit of 9 and a second digit of 2 or 3 and are 0.5-5.0% by wet weight; and 
determining the presence or absence of a difference in the subject after administering the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement; 
wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject; and 
wherein the difference is measured as a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function and/or a change in metabolism.
Appropriate correction is required.

2. Also there appears to be a typo in the independent claims, wherein all of the limitations, prior to (h) end with “;”, however, limitation (h) end with “,”.
Appropriate correction is required.

3. Claims 17 and 20 are also objected to because of the following informalities:  
The claims require “a human diet equivalent consisting of… made from a defined ratio of eight food groups…” wherein the groups are made up of foods items identified by codes assigned by the USDA.  When looking in the pending Specification for light on what said codes are related to, it is noted that scope is disclosed in Table A of the pending Specification.  Since claims are to be written in light of the Specification, and the claim language herein does not reflect said codes, they are vague and do not reflect what is disclosed.
Appropriate correction is required.

4. Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17, 19-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. 
The ingredients claimed consist of products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. 
Independent Claims 17 and 20 recite: 
A method of determining the effect of at least one dietary supplement on a subject, the method comprising: 
feeding to the subject the at least one dietary supplement, and a human diet equivalent composition; and
determining the presence or absence of a difference in the subject after administering the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement, 
wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject, and 
wherein the difference is measured as a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function and/or a change in metabolism;
the human diet equivalent composition consisting of:
45-53% by wet weight carbohydrates, 
1-4% by wet weight total dietary fiber, 
20-25% by wet weight fat, 7-9% total saturated fatty acids of fat, 
83-88 mg cholesterol/100g total diet (TD), 
19-23% by wet weight protein, 
800-1000 mg sodium/100g TD, 
300-500 mg potassium/100g TD, 
4-8% by wet weight moisture, and 
4.6-4.9 Kcal/100g TD; 6PATENT Atty. Docket No. 047563-633654 Via EFS Web 
wherein the human diet equivalent is made from eight food groups, the eight food groups consisting of food items identified by the first three or four digits of an USDA Food and Nutrient eight digit food code, wherein 
(a) milk and milk products with a food code with a first digit of 1 and are 5- 25% by wet weight; 
(b) meat, poultry, fish, egg, nuts, seeds, and legumes have a food code with a first digit selected from the group consisting of 2, 3, and 4 and are 10-25% by wet weight; 
(c) grain products have a food code with a first digit of 5 and are 10-20% by wet weight; 
(d) fruits have a food code with a first digit of 6 and are 0-1 % by wet weight; 
(e) vegetables have a food code with a first digit of 7 and are 0-1 % by wet weight; 
(f) fats and oils have a food code with a first digit of 8 and are 0.5-5.0% by wet weight; 
(g) sugars and sweets have a food code with a first digit of 9 and a second digit of 1 and are 0.5-5.0% by wet weight; and 
(h) beverages have a food code with a first digit of 9 and a second digit of 2 or 3 and are 0.5-5.0% by wet weight.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ingredients of the compositions are occur in nature and the method of determining is routine, conventional, and not more than what is well-understood.
Determining a difference measured as a change in weight/energy consumption after the subject places the dietary supplement in their mouth merely requires stepping on a scale before and after inserting the supplement into the subjects mouth.
Common sense tells us that there would be difference in the subject representing the effect of the dietary supplement on the subject, relative to a subject fed the composition without the dietary supplement, by merely stepping on a scale as the measurable difference between the weight/kcal content of one food composition versus the consumption of two food compositions together.  



Therefore the compositional ingredients used in the claimed method occur in nature, and the method of determining is routine, conventional, and not more than what is well-understood.
Further, specific to the case herein is the guidance of MPEP 2106.05(d) which states that because the method is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates
that an inventive concept is not present and that the claim is thus ineligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In this case, the independent claims require: A method of determining the effect of at least one dietary supplement on a subject, the method comprising: 
feeding to the subject… a human diet equivalent composition, consisting of (the following nutritional make up): 
45-53% by wet weight carbohydrates, 
1-4% by wet weight total dietary fiber, 
20-25% by wet weight fat, 
7-9% total saturated fatty acids of fat, 
83-88 mg cholesterol/100g total diet (TD), 
19-23% by wet weight protein, 
800-1000 mg sodium/100g TD, 
300-500 mg potassium/100g TD, 
4-8% by wet weight moisture, and 
4.6-4.9 Kcal/100g TD; 6PATENT Atty. Docket No. 047563-633654 Via EFS Web 
wherein the human diet equivalent is made from eight food groups consisting of food items identified by the first three or four digits of an USDA Food and Nutrient eight digit food code:
wherein (a) milk and milk products with a food code with a first digit of 1 and are 5- 25% by wet weight; 
(b) meat, poultry, fish, egg, nuts, seeds, and legumes have a food code with a first digit selected from the group consisting of 2, 3, and 4 and are 10-25% by wet weight; 
(c) grain products have a food code with a first digit of 5 and are 10-20% by wet weight; 
(d) fruits have a food code with a first digit of 6 and are 0-1 % by wet weight; 
(e) vegetables have a food code with a first digit of 7 and are 0-1 % by wet weight; 
(f) fats and oils have a food code with a first digit of 8 and are 0.5-5.0% by wet weight; 
(g) sugars and sweets have a food code with a first digit of 9 and a second digit of 1 and are 0.5-5.0% by wet weight; and 
(h) beverages have a food code with a first digit of 9 and a second digit of 2 or 3 and are 0.5-5.0% by wet weight.

In this case the breadth of the claims do not impart sufficient evidence to support a determination that the claimed human diet equivalent composition is consisting of the claimed elements without necessary experimentation.

The nature of the invention, does not impart information regarding what the closed human diet equivalent composition is consisting of.
The state of the prior art provides nothing that imparts what the closed human diet equivalent composition is consisting of.
The level of one of ordinary skill is not sufficient to readily envisage what the closed human diet equivalent composition is consisting of.
There is no level of predictability in the art that imparts what the closed human diet equivalent composition is consisting of.
The inventor does not provide direction as to what closed human diet equivalent composition is consisting of; including that there are no working examples of what the ingredients are for the composition claimed.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is enormous.
Therefore, the matter of a human diet equivalent composition, consisting of a specific nutritional make up provided by a list of food ingredients that consists of an incredibly broad categories of food, is not enabled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, and all claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 20 require that the “human food equivalent” is made from eight food groups, (a)-(h).  When looking to Table A of the pending specification, to see what food items are required of the claims, the scope of the specific ingredients required is unclear because the groups listed do not provide a definition of each category and they are so broad that their contents cannot be envisioned.  It is unclear as to how the digit codes distinguish one thing over another or what the named item comprises or consists of. The scope of the claimed food groups cannot be envisioned. Therefore the claim is indefinite.
Further, since the meets and bounds of the individual coded food groups is not clear, the matter of what makes up the “human food equivalent” is also unclear, as it is also unclear as to how vast sweeping groups of food limit the “human food equivalent” to being limited to consisting of only what is claimed.

Further, a critical element is missing from said claims, such as something that describes how a single composition comprise a distinct separated component called “a human diet equivalent” consisting only of ingredients (a)-(h), as claimed, when ingredients (a)-(h) comprise any known food group and all the ingredients that fall therein.

It is unclear as to how the claimed human diet equivalent composition, consisting of the claimed food types, is limited to not also include nutrients therein, including micro and macro nutrients (vitamins, minerals, polyphenols, amino acids… etc.) , therefor a critical element is missing from the claims.

In claims 17 and 20, the human food equivalent composition is claimed to consist of food items identified by their first three or four digits, then all of said food items (a)-(h) only recite a first digit, therefore it is unclear as to what food items are specifically required of the claim.

Claims 17 and 20 recite that the composition as a whole has 4 to 8 wt% wet weight moisture, and also asserts that there is a combination of at least 26.5 to 87 wet wt% of ingredients in ingredients (a) through (h).  It is confusing as to how a composition comprising 4 to 8 wt% moisture can also have at least 26.5 to 87 wet wt% of items because:


the claims show the wet weight of ingredients in a mixture that presents a broad wet weight, 
then a narrower wet weight of moisture, 
which presents broad and narrow wet weights in the same claims, which makes the indefinite. 

Claims 17 and 20 require “administering the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement” however, a composition comprising the dietary supplement and a composition without the dietary supplement have not been claimed, therefore these compositions lack antecedent basis. Further, the claims require a step if “feeding to the subject the at least one dietary supplement and a human diet equivalent composition, therefore it is unclear as to how the step of determining further limits the claim.

Claims 17 and 20 are toward a method of determining the effect of at least one dietary supplement on a subject, wherein said method does not rely on the use of the 
require a step of “determining the presence or absence of a difference in the subject after administering the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement”, however, the 
human diet equivalent composition required to be fed to the subject is not used in the step of determining, therefore it is unclear as to how this composition further limits the claim.
	It is also unclear how the step of determining further limits the claim because it requires the presence or absence of a difference in the subject after administering a composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement, however, there is no step of feeding a  
composition comprising the dietary supplement or a composition without the dietary supplement, to the subject.

The phrase "high in… relative to the total contents of the dietary supplement " in claims 19 and 22 are a relative phrase which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how high the amount of non-digestible carbohydrates and antioxidants needs to be, relative to the total contents of the dietary supplement.

Claim Interpretation
With regard to the prior art, claims 17 and 20, encompasses:
A method of determining the effect of at least one dietary supplement on a subject, the method comprising:
feeding to the subject a composition; and
determining the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject, relative to a subject fed a composition without the dietary supplement, wherein the difference is measured as a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function and/or a change in metabolism;
wherein the composition fed to the subject, comprises:
at least one dietary supplement; and 
5-25 wt% of at least one ingredient from milk products; 
10-25 wt% of at least one ingredient from meat, poultry, fish, egg, nuts, seeds, and legumes; 
10-20 wt% of at least one grain product;
0-1 wt% of at least one fruit; 
0-1 wt% of at least one vegetable; 
0.5 to 5 wt% ot at least one fat/oil;
0.5 to 5 wt% of at least one sugar/sweets;
0.5 to 5 wt% of at least one edible liquid (i.e. beverage); and
wherein ingredients a-h provide the following nutritional properties:
45-53% by wet weight carbohydrates, 
1-4% by wet weight total dietary fiber, 
20-25% by wet weight fat, 
7-9% total saturated fatty acids of fat, 
83-88 mq cholesterol/100 total diet (TD), 
19-23% by wet weight protein, 
800-1000 mq sodium/100 TD, 
300-500 mq potassium/100 TD, 4-8% by wet weight moisture, and 
4.6-4.9 Kcal/100 TD.

In this case, with regard to the prior art, the term/phrase “consisting of” encompasses comprising because of the scope of the claimed compositions are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over IGR in view of the combination of USDA, Manning (6,576,253), Hu, The National Health Research Institute, Zeccarelli (3,843,808) and Lipsky.
IGR: Midwest Italian Greyhound Rescue: What to feed your IG; published online at least by April 15, 2012 at: https://web.archive.org/web/20120415111338/https://www.midwestigrescue.com/ig-training-help/what-to-feed-your-ig/

USDA: The USDA Food and Nutrient Database for Dietary Studies, 4.1 – Documentation and User Guide; published July 2010, revised August 2010.

Hu: CN101254006A; published 9/03/2008.

The National Health Research Institute: Important Basics Food Charts: CHOLESTEROL: published online at least by Jan. 02, 2010 at: https://web.archive.org/web/20100102224259/http://apjcn.nhri.org.tw/server/info/books-phds/books/foodfacts/html/data/data2h.html

Lipsky: Are energy-dense foods really cheaper?; Am J Clin Nutr 2009;90:1397–401; 2009 American Society for Nutrition).








Independent claims 17 and 20
Feeding
IGR teaches methods of feeding animals (e.g. subjects), by varying the ingredients used, to include feed compositions consisting of foods like: seeds, fruits; vegetables; meat and protein; oils; or other type of foods that people consume (i.e. people food, i.e. foods that are equivalent to those humans eat, i.e. dietary supplements).

Determining the effect of at least one dietary supplement on a subject
With regard to the prior art, the term/phrase "measured" encompasses something is considered/observed.
The claims require determining the presence or absence of a difference in the subject after administering a composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement, wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject, and wherein the difference is measured as a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function and/or a change in metabolism.
The claims do not require: feeding the subject a composition comprising the dietary supplement; and separately feeding the subject a composition without the dietary supplement, to make such the observation claimed. 
The claims also do not require that the human food equivalent composition be used in the step of determining.

It is a matter of common knowledge in food science, that the mass of food eaten by a consumer (i.e. subject) will transfer to the consumers total body weight, therefore it logically follows that the more mass a consumer eats the more the consumer will weigh and the less mass a consumer eats the less the consumer will weigh.  
For example, after eating ten pound of food, a subject will immediately gain ten pounds in their total body weight. 
Therefore it logically follows that 
after feeding a consumer a composition comprised a supplement and 
after feeding the consumer only the supplement, without the remainder of the composition,
that one in the art would determine through metal consideration or observation of the food being consumed, that there is a difference in the subject (i.e. consumer), in the presence or absence of a difference in the subject’s body weight, as claimed. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of feeding subjects edible compositions, as the modified teaching above, to include a step of determining the presence or absence of a difference in the subject after administering a composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement, wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject’s as observed (i.e. mentally measured) as a change weight, as claimed, because this would be a matter of
common knowledge in food science, as discussed for the reasons presented above.

The Examiner takes Official Notice that the consumption of more mass equated to greater total weight of the consumer and vice versa.

Ingredients (a)-(h) 
IGR is not explicit about all of the types of human foods use in the feed that is administered (see the short article), however, one of skill in the art would have the common knowledge that this includes anything edible.
USDA also teaches about edible human foods, and further provides: 
one or more foods selected from the group consisting of milk products, including:
2% fat cow’s milk; 
ice cream that is not chocolate flavored; and 
American cheese (pgs. 81 and 84);
one or more foods selected from the group consisting of protein, including: 
ground beef or ground beef patty;
ham;
cheese burger with tomato catsup and bun; and 
fried whole eggs (pgs. 45, 59, 85, 86 and 88);
one or more foods selected from the group consisting of grain, including: 
a white soft roll;
wheat tortilla;
chocolate chip cookie;
tortilla chips; and 
thin crust pizza with meat (pgs. 12, 63, 65, 66);
one or more of vegetables, including:
white potato chips (pg. 12);
one or more of fats and oils, including:
mayonnaise (pg. 91);
one or more of sweets, including:
plain milk chocolate candy (pg. 43);
one or more of beverages, including: 
lite beer; 
powdered fruit flavored drink mix; and 
cola soft drink (pgs. 94, 96, 97); 
carbohydrates (pg. 101);
dietary fiber (pg. 49);
fat (pg. 101);
saturated fatty acids (pg. 101);
cholesterol(pg. 49);
protein (pg. 101);
sodium (pg. 49);
potassium (pg. 49);
moisture (pg. 34); and
calories (i.e. energy) (pg. 101).



Since IGR provides that the types of edibles fed to subjects include all types of food known and USDA teaches said types of foods are known to edible, the combination provides reasoning for using the USDA food type when feeding a subject.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of feeding edible foods to subjects, wherein the edible food comprise all types of foods that people consume, as IGR, to include a step where in the groups of edibles include the types claimed, because USDA illustrates that the art finds that said groups are edible and therefore things known to be consumed by subjects, and therefore are shown to be suitable for similar intended uses. See MPEP 2144.07.

Therefore, the modified teaching above provides for a composition consisting of each of the ingredients required of the claimed animal feed composition consisting of: one or more milk or milk product food items; one or more meat, poultry, fish, egg, nut, seed, or legume food items; one or more grain product food items; one or more vegetable food items; one or more fat or oil food items; one or more sugar or sweet food items; and one or more beverage food items; carbohydrates; dietary fiber; fat; saturated fatty acids of fat; cholesterol; protein; sodium; potassium; moisture; and calories.





Nutritional content
The modified teaching does not discuss the claimed amounts of carbohydrates, fats, protein, saturated fat, fiber, sodium, potassium, sugars/sweets, beverages grain and vegetables in an edible mixture of food ingredients.

Carbohydrates: Manning also teaches methods of making edible food mixtures, and further provides the use of 1 to 60 wt% of carbohydrates (16, 1+), which encompasses the claimed amount of 45- 53 wt% carbohydrates.

Fiber: Manning further teaches the use of 0 to 80 wt% of regularity agents, like fiber (15, 10+), which encompasses the claim of 1- 4 wt% of total dietary fiber.

Fats/oils: Manning further provides the use of fats in ranges of about 0 to 60 wt% (16, 45+), which encompasses the claim of 0.5 to 5 wt% of at least one fat.

Saturated fat: Manning further teaches the use of 6.5 grams of saturated fat per 60 g (28, 35+) which is about 7.5 wt% of saturated fats and therefore encompasses the claim of 7- 9 % of total saturated fatty acids of fat.

Protein: Manning further provides the use of protein in ranges of about 0 to 80 wt%; and teaches types of protein including: cereal proteins, milk proteins, egg proteins, animal proteins, vegetable proteins, whey protein, bean proteins, lactalbumin-casein coprecipitate, calcium caseinate, sodium caseinate, purified or refined grades of casein and soy proteins, peanuts  (16, 13+), which encompasses the claim of: 10- 25 wt% meat, poultry, egg, nut, seed, or legume food items; 19- 23 wt% protein; and from 5- 25 wt% of one or more milk products.


Sodium: Manning further teaches that servings of 5 to 100 grams (22,5+) and that they have a sodium content of about 10 to 1000 mg (ref. clm. 1), which provides a range of 0.01 to 20 wt% sodium and encompasses 800- 1000 mg /100g (0.88 to 1 wt%) of sodium as claimed.

Potassium: Manning further teaches that servings of 5 to 100 grams (22,5+) have a potassium content of about 10 to 80 mg, which provides a range of 0.01 to 1.6 wt%, which encompasses the claim of 300- 500 mg/100g (0.3 to 0.5 wt%) of potassium.

Sugars (i.e. sweets): Manning further provides the use of sugars and sweets (13, 9+, including 13, 20+ and 15, 4+ abridging col. 16) in amounts of about 3 to 40 wt% (13, 40+) and 0 to 99 wt% (16, 1+), which encompasses the use of 0.5 to 5 wt% of at least one sugar/sweets.

Beverage: Manning also provides the use of a beverage ingredient, in amounts of 5 to 20 wt% (20, 30+), which encompasses the claim of 0.5 to 5 wt% of at least one edible liquid (i.e. beverage).

Grain: Hu also teaches methods of making edible food mixtures and further provides the use of 0 to 30 wt% soybean flour (ab.), which encompasses 10- 20 wt% of one or more grains.

Vegetables: Hu further provides 0 to 40 wt% corn meal (ab.), which encompasses 0-1 wt% of one or more vegetables.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible food mixtures, as the modified teaching above, to include the amounts of ingredients, as claimed, including those for carbohydrates, fats, protein, saturated fat, fiber, sodium, potassium, sugars/sweets, beverages, grain, and vegetables; because the combination of Manning and Hu illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making edible food mixtures (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Cholesterol
The modified teaching does not discuss the claimed amounts of cholesterol.  
The National Health Research Institute also teaches about food and further provides a table of foods and food mixtures having a cholesterol content ranging from 0 to 1900 mg per 100 grams.  Such a teaching provides amounts that encompass from 83 to 88 mg/100g of cholesterol, and further provides a list that one of skill can pick and choose from to sum their desired amount, including that claimed.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food, as the modified teaching above, to include the claimed amount of cholesterol, because The National Health Research Institute illustrates that the art finds an encompassing amount to be suitable for similar intended uses, including methods of making food (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and also provides a list of cholesterol values for specific food ingredients that one of skill can use to pick and choose from to sum their desired amount of cholesterol, including that claimed.

Moisture/structure
The modified teaching does not discuss the claimed amounts of moisture, such as 4- 8 wt% moisture.
Zeccarelli also teaches methods of making food mixtures with dairy, grain, carbohydrates (3, 46+) and fats (3.34+) and further provides that they have a moisture content of 5 wt% or less (2, 1+), which encompasses the claim of 4- 8 wt% moisture.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food mixtures with dairy, grain, carbohydrates and fat as the modified teaching above, to include 4- 8 wt% moisture content, as claimed, because Zeccarelli illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making food mixtures with dairy, grain, carbohydrates and fat (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Energy
The modified teaching does not discuss the claimed amounts of caloric density, such as 4.6- 4.9 Kcal/g in the composition as a whole.  


Lipsky also teaches about food mixture compositions (ab.), including types with multiple ingredients (i.e. snacks) (see Observational data) and further provides that such compositions have a caloric density of about 3.5 to 5.5 kcal/g (see Fig. 1), which encompass the claim of 4.6-4.9 kcal/g.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify food mixtures, as the modified teaching above, to include a caloric density of 4.6-4.9 kcal/g, as claimed, because Lipsky illustrates that the art finds encompassing amount to be suitable for similar intended uses, including food mixtures (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Food codes
It would be reasonable for one of skill in the art to expect that similar ingredients have similar functionality, including the food codes as claimed, wherein:
(a) milk products, have a food code with a first digit of 1 
(b meat, poultry, fish, egg, nuts, seeds, and legumes have a food code with a first digit selected from the group consisting of 2, 3, and 4; 
(c) grain products have a food code with a first digit of 5);
(d) fruit has a food code with a first digit of 6; 
(e) vegetables have a food code with a first digit of 7; 
(f) fat/oil has a food code with a first digit of 8; 
(g) sugar/sweets have a food code with a first digit of 9 and a second digit of 1); and
(h) edible liquids (i.e. beverages) have a food code with a first digit of 9 and a second digit of 2 or 3).

Dependent claims
As for claims 19 and 22, IGR provides fruits and vegetables, which are applied for the dietary supplementation.  
The Examiner takes Official Notice that it is commonly known in the food art, that soluble fibers (i.e. gums, pectins and mucilages) found in fruits are not digestible by your gastrointestinal tract because you lack the enzymes necessary to break them down.  
Similarly, your body does not make the enzymes required to digest insoluble fiber from hemicellulose, cellulose and lignin found in vegetables. Therefore, fruits and vegetables provide a high amount of non-digestible carbohydrates.
The examiner also takes Official Notice, that it is commonly known in the food art that fruits and vegetables are also high in antioxidants.  



The amounts of non-digestible carbohydrates and antioxidants are high relative to the total contents of the claimed dietary supplement, since the scope of the dietary supplement claimed is open to anything at all.


Response to Arguments	 
Claim Objections 
It is asserted, that reconsideration is requested of the objection of claims 17 and 22 as purportedly requiring an incorporation by reference to Table A of the pending specification. The Office cites MPEP 6.31.VI in support of their objection. 
As an initial matter, the MPEP at 6.32.01 VI states, in pertinent part, "[t]he specification, including any claims, may contain chemical formulas and mathematical equations, but the written description portion of the specification must not contain drawings or flow diagrams. A claim may incorporate by reference to a specific figure or table where there is no practical way to define the invention in words. See MPEP § 2173.05(s). 
The description portion of the specification may contain tables, but the same tables should not be included in both the drawings as a figure and in the description portion of the specification. 
Claims may contain tables either if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable. See MPEP § 2173.05(s). 
When such a patent is printed, however, the table will not be included as part of the claim, and instead the claim will contain a reference to the table number." 
Clearly in view of the above, the MPEP and common practice in front of the USPTO allows for a table to be included and/or referenced in a claim "if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable." However, such is moot in this instance as neither claim 17 nor claim 22 incorporates by reference Table A of 10 
the instant specification. Thus, Applicant respectfully requests the objection be withdrawn. 
If the Office disagrees, in the interest of compact prosecution, Applicant requests the Office explicitly identify the specific language in claim 17 and claim 22 which incorporates by reference a table in the specification. 
In response, when searching in light of the Specification, it is noted that the claims are vague and do not reflect what is disclosed, therefore correction is required.

35 U.S.C. § 112 
It is asserted, that the Office continues by arguing that the step of determining the difference in the subject is so broad that it is unclear. 
In the interest of compact prosecution and without acquiescing to the Office's rejection, claim 17 and claim 20 are amended to recite "wherein the difference is measured as a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function and/or a change in metabolism" and claim 20 is amended to recite "wherein the difference is measured as a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function, a change in metabolism, a change in diabetes, a change in asthma, a change in allergies, a change in blood pressure, a change in autoimmune disease, a change in heart disease, a change in cancer incidence, a change in disease resistance or susceptibility, a change in pathogen shedding, a change in pain, and/or a change in mental health." Support for the amendments can be found throughout the original 11 
specification including for example at paragraphs [0053]-[0057]. No new matter is added. Applicant asserts the skilled artisan using common knowledge and the teachings of the instant specification can readily ascertain the metes and bounds of determining a difference between subjects within the context of the presently amended claims. For example, the present specification at paragraphs [0055]-[0057] teach measuring a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in health, a change in inflammation, a change in immune function, a change in metabolism, or a combination thereof, as well as a means for accomplishing the same. As the amended claims clearly define the differences to be measured, it is believed that rejection is obviated. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that the Office argues it is unclear how the wet weight % of the individual components is higher than the total wet weight allowed in the final composition. Applicant reiterates, it should be understood that measuring each component relative to their wet weight % and then requiring the final composition to have a specified wet weight % does not render the claim unclear as it is understood that the moisture content of the final composition can be adjusted using methods disclosed in the specification or known in the art. 
If the Office decides to maintain this rejection, in the interest of compact prosecution, Applicant respectfully requests the Office provide an explicit rationale of why it would not be understood that the final moisture content of a composition can be adjusted to a specific %. 
In response, the claims are toward a method of using a composition, and patentability of a composition is toward the composition at a single point in time.  Therefore claimed products may reflect: a product by process, wherein the composition is mixture of wet ingredients that is dried to result in a product of less wet weight than the mixture; or the amount of each individual component in the dried product made. 
In this case, the claims show the wet weight of ingredients in a mixture that presents a broad wet weight, then a narrower wet weight of moisture, which presents broad and narrow wet weights in the same claims, which makes the indefinite. 

It is asserted, that the Office argues it is unclear if the food items required are selected based on the code having 3 or 4 digits or any food having the first digit. In addition, the Office asserts that the ingredients included in each group as claimed is so broad that its contents cannot be envisioned. 
As an initial matter, Applicant asserts the claim language is unambiguous as to the selection of the food groups being based on either the first three digits of the food group or the first four digits of the food groups and minimally require the first digit as set forth in a)-h). Applicant reiterates that the use of the USDA code is a standard practice in the art and therefore forms the common knowledge within the state-of-the-art. 
 	This fact is clearly evidenced by Drewnowski et al (submitted to the USPTO in an sIDS filed October 21, 2021). 
Yet, the present Office Action at page 21 states, "no evidence is provided to show that those of skill in the art of food, including those having a widely varied age and mental capacity would understand anything about food codes." In making this statement, it appears the Office has completely ignored the Applicant's previously submitted evidence, Drewnowski et al. For example, Drewnowski teaches on page 1182, left hand column, "[t]he primary description of a given food is linked with a unique 8-digit identification code. The first digit in the code identifies one of the major food groups: 1) milk and milk products; 2) meat, poultry, and fish; 3) eggs; 4) dry beans, legumes, nuts and seed; 5) grain products; 6) fruit; 7) vegetables; 8) fats, oils, and salad dressings; and 9) sugar, sweets and beverages. These food groups will be referred to in text as milk, meat, eggs, beans, grains, fruit, vegetables, fats, and sugars, respectively. The full USDA appellation will be used in the tables and figures. The second digit identifies subgroups within each major food groups (e.g., milk and milk drinks, creams, cheeses, and milk desserts), including mixed foods, whereas the third and subsequent digits provide ever-finer discrimination down to the individual food item. The 9 major food groups created for analytic purposes were based on the first digit of the 8-digit food identification code. As is common in all nutrient composition databases, nutrient values are provided per 100 g of food product, edible portion corrected for preparation and waste." 
The above passage unequivocally is evidence that not only one of skill understands the USDA food code but also understands how to use the USDA food code to identify specific food components. Thus, Applicant respectfully requests if the Office maintains the above rejection, in the interest of compact prosecution, the Office specifically provide reasoning of why a peer-reviewed publication in the same field as the invention which references food ingredients using the USDA food code is an insufficient showing of evidence of the level of understanding the skilled artisan would have with respect to the claim language at issue. 
	Moreover, the Office Action at page 20 provides "the issue at hand [i.e. the definiteness of the claim] is not if the skilled artisan understands, however, this is a matter of proper claim language structuring..." Applicant would like to respectfully draw the Office's attention to MPEP 2173.02, II which defines the threshold requirements of clarity and precision, and provides "[t]he essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity. "As the statutory language of 'particular[ity]' and 'distinct[ness]' indicates, claims are required to be cast in clear-as opposed to ambiguous, vague, indefinite-terms. It is the claims that notify the public of what is within the protections of the patent, and what is not." Packard, 751 F.3d at 1313. Definiteness of claim language must be analyzed, not in a vacuum, but in light of: (A) The content of the particular application disclosure; (B) The teachings of the prior art; and (C) The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made." 
In view of the above, Applicant asserts what the skilled artisan understands at the time of the invention is a cornerstone of an indefiniteness inquiry and as the three prongs of the analysis weigh heavily in favor of the presently presented claims being clear and concise, as would be understood by the skilled artisan at the time of the invention, Applicant requests the present rejection be withdrawn. 
In response, because a thing is published, it does not mean that it is known in the art.  In this case, Applicant attempts to show an understanding of what is known by one of skill in the art, however, present a single short reference, as evidence.  Those of skill in the art of food include persons in every country, on every continent.  A search of all US and International patent data bases discovered no reference to said coding in, other than Applicant/Inventors own patent applications. Searching US patent filings alone show over 1.3 million patent publication where there are no reference to such coding. A simple internet search of USDA Food Nutrient Database Codes, shows that the majority of articles discussing this subject do not provide a listing of the specific types of foods falling within the scheme, wherein distinct groupings are represented in each of the 8 digits assigned to each of the 9 food categories. 
A person of skill in the making or using food is not limited to a single concept by the USDA, most such persons are not even in the US, nor would they have any reason to refer to said codes, or know without a guide to them, what said codes are, what the 8 digits in said codes represent, or what specific food items fall into each of the possible about 180 million such food items in a scheme that has 9 categories with up to 8 distinct digits for representing each possible food item.
Applicant’s opinion is appreciated,  however, a person of ordinary skill in the art of food would not have an understanding of what specific food items fall into each of the possible about 180 million such food items in a scheme that has 9 categories (1-9) with up to 8 distinct digits, wherein each digit represents a different species of type under the generic 9 classes of food item. Therefore this argument is not persuasive.
 	
It is asserted, that lastly, the Office suggests the term "high" is a relative term which renders the claim indefinite. 
In the interest of compact prosecution, claims 19 and 22 are amended to recite "high in non-digestible carbohydrates and antioxidants relative to the total contents of the dietary supplement." Thus, the amended claims in view of the explicit definition of the term "high" in the specification and that the claim terms must be read in light of the specification, the term "high" is clear and concise as presently presented. 
	In response, since the contents of the dietary supplement are not claimed, no point of relativity is provided, and the term remains indefinite.
 
  35 U.S.C. § 103 
It is asserted, that the Office suggests that the claims are directed to a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention. Applicant respectfully disagrees.  
Three criteria must be present to establish a prima facie case of obviousness. First, the prior art reference must teach or suggest all the claim limitations. Second, there must be some suggestion or motivation in the knowledge generally available to one of ordinary skill in the art to modify the reference. Third, there must be a reasonable expectation of success. A review of the cited art finds that not one of the above three criteria is satisfied by the combination of the cited art. 
Specifically, none of the references cited by the Office, alone or in combination, disclose the amended method capable of determining the effect of at least one dietary supplement on a subject as presently claimed. Importantly, the cited art alone or in combination fails to teach the active method step of determining a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function and/or a change in metabolism, as required by amended claim 17 nor the active method step of determining a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in inflammation, a change in immune function, a change in metabolism, a change in diabetes, a change in asthma, a change in 
allergies, a change in blood pressure, a change in autoimmune disease, a change in heart disease, a change in cancer incidence, a change in disease resistance or susceptibility, a change in pathogen shedding, a change in pain, and/or a change in mental health, as required by amended claim 22. 
In response, please see the modified grounds for rejection above, necessitated by said amendments.  Also, please note the indefinite rejections of the claims.

It is asserted, that Applicant maintains, a person of skill in the art upon considering the IGR reference would be motivated to feed a subject a "huge" variation of dietary components over a short period of time (days to weeks). In contrast, the presently claimed invention requires the administration of the same base diet, the "human diet equivalent", consisting of the amounts and ratios of specific food items in a)-h) and where the presence or absence of a difference in the subject represents the effect specific to the dietary supplement. As such, it is understood that the presently claimed methods must require a strictly controlled diet in order to determine difference of a single component of the diet (i.e. the at least one dietary supplement). 
In response, the claims do not limit the time line for eating the food, or more specifically for how long the feeding occurs, therefore this argument is not persuasive.

It is asserted, that like the IRG article, the USDA foods list fails to teach or suggest the step of feeding a subject a composition comprising at least one dietary supplement and the human diet equivalent composition as claimed or the step of determining the presence or absence of a difference in the subject after feeding the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement. As a result, the USDA reference cannot cure the deficiencies of the IRG article. 
In response, a supplement, by definition is something that completes or enhances something else when added to it, therefore the scope of a supplement, includes all foods because, by definition they are nutritional substances that maintain life and growth.  Since maintaining life and growth (food) are enhancements of life, food reads on a supplement and the rejection is proper. 


It is asserted, that Hu and Manning are cited as providing overlapping ranges of particular components. Hu and Manning like IGR and USDA, alone or in combination, fail to teach or suggest feeding a subject a composition comprising at least one dietary supplement and the human diet equivalent composition as claimed or determining the presence or absence of a difference in the subject after feeding the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement. As a result, the combination of cited art teach or suggest all the claim limitations. Moreover, as the IRG article advocates for feeding huge variety of foods over a short period of time, it clearly teaches away from the presently claimed methods, rending the methods inoperable if combined. Therefore, there can be no motivation to modify the cited art in an effort to arrive at the presently claimed methods with a reasonable expectation of success. 
In response, since the method claim is extremely broad, wherein only the effect of a supplement is determined, without the use of the human equivalent diet composition, this argument is not persuasive. Said claim is not inoperable based on the teaching above because the claim is extremely broad.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793